DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 1/19/2022 is acknowledged.  Claim 145 has been amended.  Claims 1-27, 35, 37, 39-83, 85-144, 152, 155-189, 191-195 and 197-231 have been canceled.   Claims 28-34, 36, 38, 84, 145-151, 153-154, 190 and 196 are pending.   The claims 145-151 and 153-154 are discussed in this Office action.
	All of the arguments are thoroughly reviewed and considered.   Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Previous Rejections
The claim rejection under 35 USC 112 second paragraph directed to the claims 145-151, 153 and 154 have been withdrawn from consideration as being drawn to a non-elected invention.   The claim rejection under 35 USC 101 is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims.   The claim 
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 145-151, 153 and 154 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of determining the presence or absence of Group B Streptococcus (GBS) in a sample, said method comprising: (1) contacting a sample containing or  suspected of containing GBS with an amplification oligomer combination comprising first and second surface immunogenic protein (SIP)-specific amplification oligomers for amplifying a target region of a GBS SIP target nucleic acid, wherein the first and second SIP- specific amplification oligomers comprise, respectively, first (A) and second (B) SIP-specific target-hybridizing sequences selected from the group consisting of (a) (A) SEQ ID NO:3, or an RNA equivalent or DNA/RNA chimeric thereof, and (B) SEQ ID NO:4, or an RNA equivalent or DNA/RNA chimeric thereof, and (b) (A) SEQ ID NO:7, or an RNA equivalent or DNA/RNA chimeric thereof, and (B) SEQ ID NO:8, or an RNA equivalent or in vitro nucleic acid amplification reaction, wherein performing the in vitro nucleic acid amplification reaction comprises incubating the sample and the SIP-specific amplification oligomers under conditions suitable for amplification, wherein the target region of the GBS SIP target nucleic, if present in the sample, is amplified to generate an amplicon; and (3) an analyzing the sample to detect the presence or absence of the amplicon, wherein the presence of the amplicon indicates the presence of GBS in the sample ad the absence of the amplicon indicates the absence of the GBS in the sample.
  	The claims rely on the correlation of a consequences of natural process and an observation in the analysis step which falls within the “Mental Processes” grouping of abstract ideas.  The claims recite the natural correlation between the presence or absence of Group B streptococcus (GBS) and the surface immunogenic protein (SIP). This judicial exception is not integrated into a practical application because the nature of the claims to determine the presence or absence of GBS are natural phenomenon and does not require the action of man because  SIP is naturally associated with GBS.  
	The claims also recites the judicial exception directed to an abstract idea.  The analyzing the sample to detect the presence or absence of an amplicon, wherein the presence of the amplicon indicates the presence of GBS and absence of the amplicon indicates the absence of the GBS in the sample could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the metal comparison in Ambry Genetics, or the detecting the presence or absence of GBS by performing a clinical test (in vitro amplification) and thinking about the results or alternatively making an observation  and/or 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the neither the claims nor specification provides a specific teachings which imposes meaningful limit on the judicial exception.  The contacting step with the SIP-specific amplification oligomers are naturally occurring sequences.  The specification at paragraph [59] defines that an "amplification oligonucleotide" or "amplification oligomer" is an oligonucleotide that hybridizes to a target nucleic acid, or its complement, and participates in a nucleic acid amplification reaction, e.g., serving as a primer or and promoter-primer.   At paragraph [056], the specification defines that the oligomer of the instant invention may be purified from naturally occurring sources.    The claims generally recite an in vitro amplification assay which generally links the use of the judicial exception to elements that are well understood, routine and conventional activity in the technological field as evidence by Wu et al (US 20060252064 which teaches an in vitro amplification reaction for detecting the presence of Group B Streptococcus (GBS).   In view of the foregoing the claims, when considered as a whole, comprise of patent ineligible subject matter.
RESPONSE TO ARGUMENTS
Applicant’s traversal
6.	Applicant traverse the rejection on the following grounds:  Applicant cites MPEP 2106.04(a)(1) noting examples of claims that do not recite abstract ideas.  Applicant states that  “Non- limiting hypothetical examples of claims that do not recite (set forth or 
Examiner’s Response
7.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow:  The examiner acknowledges Applicant’s arguments but notes that that MPEP 2106.04(a)(1) notes that MPEP states claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and

 • a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).  Thus this arguments is not found persuasive.  

	Additionally, MPEP 2106.04(b) further discuss law of nature, natural phenomena and products of nature ([revised R-10.2019]).   MPEP states that the courts have identified the following concepts and products as examples of laws of nature or natural phenomena: 
iii. a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016);

iv. a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012);

v. a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017).


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 148 and 151, 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 148 and 154 lacks antecedent basis for “the detecting step” because the claims 145 from which it depends recites an “analyzing step”.  It is suggested amending the claims such that the claim language agrees.
(b)	Claim 151 lacks proper antecedent basis at the recitation “the detection probe oligomer” because the claim 145 from which it depends do not recite “a detection probe”. It is suggested amending the claims such that the claim language agrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 143-151, 153 and 154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20060252064, November 2006) in view of Rioux et al (WO 03/068813, August 2003) and further in view of Ye et al (BMC Bioinformatics, 13 (134) 1-11, 2012).
	Regarding claims 143, Wu et al teach a method Streptococcus agalactiae, the organism responsible for neonatal Group B Streptococcal (GBS) infections. Furthermore, the present invention identifies and utilizes specific primers and probes specific for the cfb and, optionally, the sip genes in GBS, which can be utilized in various PCR assays for specific and rapid identification of GBS in biological samples. The specific primers so identified can be used as a mixture to aid in increasing the sensitivity of screening for GBS using PCR. Moreover, the primers and probes identified herein can be used in real time PCR and in on-chip PCR assays for rapid and convenient identification of GBS in clinical samples. The use of these primers and probes in on-chip PCR reactions allows for portable testing and eliminates the need for testing in a central laboratory [0065].   Wu et al teach the present invention may use a pair of GBS specific PCR amplification primers (SEQ ID NO: 6 and 7) specific for a portion of the sip gene (FIG. 2; SEQ ID NO:8) between positions 778 and 857 (SEQ ID NO:9). GBS sip gene (GenBank access number: AF151357, AF151358, AF151359, AF151360, AF151361, AF151362) encodes a 53-kDa protein called surface immunogenic protein ("Sip"), which is present in all serotypes of GBS. Further included is a specific probe (SEQ ID NO: 10) recognizing the amplicons and allowing real-time detection by using fluorescence measurement. In 
	Regarding claims 146 and 17, Wu et al teach wherein the multiple pairs of oligomers are target-hybridizing sequences ([0012]], [0017],[0071]).
	Regarding claim 148, Wu et al teach wherein the detecting step comprises contacting the in vitro nucleic acid amplification with a SIP-specific detection probe oligomer comprising a probe oligomer that is from 17 to 30 nucleotides in length [0052], [0105], [0133]. 
	Regarding claim 151, Wu et al teach wherein the detection probe oligomer further comprises a detectable label comprising a fluorescent dye or chemiluminescent catalyst ([0018], [0032], [0130]).
	Regarding claim 153, Wu et al teach wherein the detectable label is a fluorescent label and the detection probe oligomer further comprises a non-fluorescent quencher ([0019], [0077]).
	Regarding claim 154, Wu et al teach wherein the detecting step is performed in real time ([0011], [0069]. [0178], [0183], [0186]).
	Regarding Claims 145-151, 153 and 154, Wu et al do not expressly teach wherein the amplification oligomers comprises of a first set of SIP-specific amplification oligomers and a second set of SIP-specific amplification oligomers and a first detection probe target hybridizing sequence comprising SEQ ID NO: 9 and a second detection probe target hybridizing sequence comprising SEQ ID NO: 11 or RNA equivalent or DNA/RNA chimeric thereof.

	Rioux teaches that the polypeptides of the invention may be used to design DNA probes for use in detecting the presence of Streptococcus in a biological sample suspected of containing such bacteria (page 28).   Rioux teaches fragments of Group B Streptococcal SIP gene which can be used and primers and probes for detecting GSB (see examples).   Rioux teaches a sequence comprising a sequence substantially identical to the sequences of SEQ ID NO: 3, 4, 7, 8, 9 and 11 (see alignment below and Claim 1, Figure 1 and Figure 13).
SEQ ID NO: 3
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
XX
CC PS   Claim 1; Fig 1; 55pp; English.

  Query Match             100.0%;  Score 19;  DB 8;  Length 642;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAGTCGCAAGTGTTCAAGC 19
              |||||||||||||||||||
Db         56 CAGTCGCAAGTGTTCAAGC 74
  
SEQ ID NO: 4 
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
X
CC PS   Claim 1; Fig 1; 55pp; English.

  Query Match             100.0%; Score 22; DB 8;  Length 642;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACGCTTAGTGTATCACCATAT 22
              ||||||||||||||||||||||
Db        189 AACGCTTAGTGTATCACCATAT 168

SEQ ID NO: 7
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
XX
CC PS   Claim 1; Fig 1; 55pp; English.

  Query Match             100.0%;  Score 20;  DB 8;  Length 642;

  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACAAATGCTGCTGGTCAAA 20
              ||||||||||||||||||||
Db        339 AACAAATGCTGCTGGTCAAA 358

SEQ ID NO: 8
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
XX
CC PS   Claim 1; Fig 13; 55pp; English.

  Query Match             100.0%;  Score 22;  DB 8;  Length 531;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAATATGTCTTCATTGGCGAA 22
              ||||||||||||||||||||||
Db         54 AGAATATGTCTTCATTGGCGAA 33

SEQ ID NO: 9
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
XX
CC PS   Claim 1; Fig 1; 55pp; English.

  Query Match             100.0%;  Score 34;  DB 8;  Length 642;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACTGTTTCAGAGGTAAAGGCTGATTTGGTAAAGC 34
              ||||||||||||||||||||||||||||||||||
Db        106 ACTGTTTCAGAGGTAAAGGCTGATTTGGTAAAGC 139


SEQ ID NO: 11
CC PN   WO2003068813-A2.
CC PI   Rioux S,  Martin D,  Hamel J,  Brodeur BR;
XX
CC PS   Claim 1; Fig 1; 55pp; English.

  Query Match             100.0%;  Score 26;  DB 8;  Length 642;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGGAAGGTATGACACCAGAAGCAGCA 26
              ||||||||||||||||||||||||||
Db        431 CGGAAGGTATGACACCAGAAGCAGCA 456

Rioux et al., while teaching fragments of the Sip genes that may be used as oligonucleotide in amplification/hybridization reactions, Rioux does not teach the specific sequences recited therein.  However, selection of oligonucleotides that function as probes and primers from a larger known sequence are well-known and routine in the art based on a plethora of commonly used software tools for designing target-specific primer sequences for PCR.  
	 For example, Ye et al teaches one such software tool for designing target specific primers for polymerase chain reaction.   Ye et al teaches the development of Primer-
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the Group B Streptococcus (GBS) detection method of Wu et al to encompass oligonucleotides which specifically target  SIP gene sequence because both Wu et al and Rioux et al recognizes the suitability of targeting the SIP gene sequence because SIP is present in all GBS serotypes (see Wu et al, [0011]) and Rioux et al (page 3, lines 34-36) and thus would be an effective target for detecting GBS in a desired sample and thus determine treatment options for streptococcal infection.  Additionally, since the oligonucleotides recited as SEQ ID NOS: 3, 4, 7, 8, 9 and 11 simply represent structural homologs of oligonucleotides taught in the prior art of Rioux et al which are 100% derived from a sequence expressly suggested by the prior art and known in the prior art as disclosed by Rioux and noted as useful as primers and probes for detecting GBS (see examples) and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved primers using commonly known software programs as evidence by Ye al, the claimed oligonucleotides for used in the GBS method of Wu et al in view of Rioux would be prima facie over the cited references in the absence of secondary consideration.

RESPONSE TO ARGUMENTS
Applicant traverses the rejections on the following grounds: Applicant states that Wu et al do not comprise SEQ ID NO: 3, 4, 8 or 8, nor do they overlap with the primers as claimed.  Applicant states that Rioux et al is cited for disclosing polypeptides and polynucleotides that may be used to prevent, diagnose and/or treat Group B Streptocccus infection.  Applicant states that Rioux et al do not describe or suggest any amplification oligomer for specific detection of GBS.  Rather the primers disclosed by Rioux et al at example 1 are disclosed for generating SIP gene products for cloning and expression of truncated molecules.  Applicant states that even if one were to select  the sequences by Rioux for use in a PCR detection assay, that person would select either the primers disclosed in example 1 or primers that would amplify the sequences disclosed by Rioux at the Figures 1, 3, 5l 7, 9, 11, 13, 15, 17 or 19.   Applicant discloses a TABLE at page 9 of the response and state that the sequences disclosed by Rioux (including Figure 1 and 13 identified by the Examiner) do not correspond to the target sequences amplified by Applicant’s claimed primers. Applicant states that Rioux provides no guidance on selecting any fragments that would lead one of ordinary skill in the art to Applicant’s claimed primers.    Applicant states with regards to the teaching of Ye et al, the examiner merely speculates that the software of Ye et al would result in Applicant’s claimed primers.   Applicant states that that using the sequence HQ 148671.1 as input, Primer Blast identifies 10 primer pairs suitable for use in amplification ( a copy of the primer blast search and results are provided in Appendix A.  Applicant concluded of the 10 primers pairs (20 primers), only one overlaps with Applicant’s claimed primers.  This primer, forward primer from primer pair 2 does not comprise SEQ ID NO: 7.  applicant states that 
Response to Arguments
All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow: the examiner acknowledges Applicant’s arguments but respectfully disagree.  In response to Applicant’s arguments regarding the combination of the teachings of Wu et al in view of Rioux et al and further in view Ye, Applicant is reminded that the courts [in O’Farrell] stated: '[o]bviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success."' Kubin, 561 F.3d at 1360 (citing In re O'Farrell, 853 F.2d at 903-904).  In this case the primary reference of Wu et al teach the basis method steps but do not teach the oligonucleotide sequences of SEQ ID NOS: 3, 4, 7, 8, 9 and 11.  The secondary reference of Rioux teaches a SIP gene sequence identical to the Applicant’s sequence.  In Fact, Rioux sequence SEQ ID NO: 1 is identical to the sequence of SEQ ID NO:1 of the instant invention (see Figure 1 of Rioux, SEQ ID NO: 1 and SEQ ID NO: 1 of the instant invention). Rioux teaches sequences substantially identical to the sequence of  SEQ ID NOS: 3, 4, 7, 8, 9 and 11.  Rioux teaches that oligonucleotides may be designed to detect the presence of Streptococcus in a biological sample suspected of containing the bacteria and further teaches primers and probes for detecting GSB using known parameters (see citation above).   As noted in the prior Office action, the examiner maintains that the selection of oligonucleotide sequences from a larger known sequence is well-known and routine in the technological field because 
	Regarding Applicant’s arguments concerning the teachings of Ye et al and the attached Appendix to support nonobviousness, this arguments is not found persuasive because it would have been expected that the SIP sequence HQ148671.1 (noted in Applicant’s arguments) would not result in applicant’s primers because the SIP sequence HQ148671.1  is not supported  by Applicant’s invention and is different from the sequence of SEQ ID NO:1 of the instant invention and the sequence (SEQ ID NO: 1) taught by Rioux et al which are both isolated from mammalian biological sources.   The sequence HQ148671.1  as argued by applicant is a SIP of streptococcus agalactiae isolated from pond cultured tiapia (fish) (see Appendix, https://www.ncbi.nlm.nih.gov/nuccore/HQ148671.1, pages 1-2, September 2013).    This argument is based on a different SIP isolated from a different source and thus would be non-specific to applicant’s invention.  To reiterate, HQI48671.1 is not specific to Applicant’s invention and therefore this argument is deemed moot.  On the contrary, applicant’s evidence supports the Examiner’s arguments that it would only require routine optimization of known parameters (software programs), such as taught by Ye and demonstrated by Applicant’s Primer-BLAST search, that by using these known parameters, one could select desired primers from a larger know sequence based on the practitioner’s desired results.   Applicant’s arguments are not sufficient to overcome the prior art rejection under 35 USC 103.

No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637